             Case 2:21-cv-00249-WSS Document 3-1 Filed 02/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT WESTERN DISTRICT OF PENNSYLVANIA

REDBRICK VENTURES LTD. and                       §
PRIMESHIPPING INTERNATIONAL                      §
                                                 §                Case No. 2:21-cv-249-WSS
                       Plaintiffs,               §
vs.                                              §                IN ADMIRALTY
                                                 §
CAC MARITIME LTD. and                            §
STIEGLER SHIPPING COMPANY INC.                   §
                                                 §
                                                 §
                       Defendants                §


      ORDER AUTHORIZING ISSUANCE OF PROCESS OF MARITIME ATTACHMENT AND
                                GARNISHMENT

        Having    reviewed     and    considered     Plaintiffs     REDBRICK     VENTURES        LTD.     and

PRIMESHIPPING INTERNATIONAL’S Motion for Issuance of Process of Maritime Attachment and

Garnishment and Verified Complaint, together with the Attorney Declaration that the Defendants cannot

be found within the District, and finding that the conditions of Rule B of the Supplemental Rules for

Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure appear to exist, the

Court hereby:

        ORDERS the Clerk to issue Process of Maritime Attachment and Garnishment pursuant to Rule

B directing the United States Marshal for the Western District of Pennsylvania, or other designated process

server, to attach all property, tangible or intangible, belonging to Defendants CAC MARITIME LTD

and/or STIEGLER SHIPPING COMPANY INC. comprised of debts, credits, or effects including but not

limited to: bank accounts, checks, payments made to, held or which may be receivable by, the said

garnishees on behalf of the said Defendants, monies, disbursement advances, goods or other services,

documents of title, shares of stock or other financial instruments and any other funds, collateral or property

of any kind belonging to, claimed by, or held for the benefit of, the Defendants, within this District in an



                                                      1
             Case 2:21-cv-00249-WSS Document 3-1 Filed 02/23/21 Page 2 of 2




amount up to USD $655,727.18 pursuant to Supplemental Rule B and the same be attached as may be

found in the possession, custody or control of the garnishee(s) or which are found in the possession or

control of specific garnishee, to wit: PNC Bank Corp.; and

       ORDERS that the Clerk of the Court shall issue further, supplementary process of maritime

attachment and garnishment, on request of the Plaintiffs and without further order of this Court; and

       ORDERS that following initial service by the U.S. Marshal or other designated process server

upon the garnishee, that supplemental service of the Process of Maritime Attachment and Garnishment,

as well as this Order, may be made by facsimile transmission or other verifiable electronic means,

including e-mail, to the garnishee; and

       ORDERS that service on any garnishee as described above is deemed effective continuous service

throughout the day from the time of such service through the opening of the garnishee’s business the next

business day; and

       ORDERS that pursuant to Federal Rule of Civil Procedure 5(b)(2)(D) the garnishee may consent,

in writing, to accept service by any other means.

       ORDERS that any person claiming an interest in the property attached or garnished pursuant

to order upon application of the Court, be entitled to a prompt hearing in which Plaintiff shall be required

to show why the attachment or garnishment should not be vacated or other relief granted; and

       ORDERS that a copy of this Order be attached to and served with the said Process of Maritime

Attachment and Garnishment.

       SO ORDERED.

       Dated: ______________, 2021.


                                              UNITED STATES DISTRICT COURT JUDGE




                                                     2
